Citation Nr: 1812005	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher disability rating for service-connected post-traumatic stress disorder (PTSD), rated 50 percent prior to December 18, 2013, and 70 percent from December 18, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C. R.


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim for an increased rating for his PTSD was received on February 24, 2009; as such, the rating period for consideration currently on appeal is from February 23, 2008, one year prior to the date of the receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2017).  

In April 2013, the Veteran and C. R. testified before the undersigned Veterans Law Judge via videoconference.  The undersigned discussed with the Veteran the requirements for substantiation of the claim on appeal, as well as identification of any outstanding relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is associated with the claims file.

The Board remanded this matter in November 2013 for additional record development and a VA examination, and in May 2016 for an addendum opinion.  The RO conducted the necessary development, and the VA provided a new examination and an addendum opinion.  Thus, the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

During the course of this appeal, the RO increased the rating for the Veteran's PTSD to 70 percent, effective December 18, 2013.  See July 2016 Rating Decision.  Accordingly, staged ratings have been created, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As these staged ratings do not represent the maximum benefits potentially allowable, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In August 2017, VA granted the Veteran's claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) associated with his service-connected heart disability, effective June 1, 2010.  See August 2017 Rating Decision.  Because the TDIU claim has been granted in full, it is not considered on appeal.  

Neither the Veteran, nor his representative, has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDING OF FACT

For the entire appellate period, the Veteran's service-connected PTSD disability was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to December 18, 2013, the criteria for a rating of 70 percent, but not higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From December 18, 2013, the criteria for a rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has duties to notify and assist Veterans.  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  Proper notice must inform the Veteran of any information and evidence not in the record that is necessary to substantiate the claim, that VA will seek to provide and that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  
VA provided appropriate notice to the Veteran regarding his claim.  See May 2009 VCAA Letter. 

As noted, the Board finds that VA substantially complied with its November 2013 and May 2016 remand directives for additional development, a new examination and an addendum opinion.  See Stegall v. West, supra.  The Veteran has not identified, and the record does not suggest, any additional deficiencies in the duty to notify and assist; therefore, the Board need not address these issues any further before proceeding to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the Veteran's failure to raise a duty to assist argument before the Board).

Legal Criteria for PTSD Disability Ratings 

When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability ratings are determined by applying the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  Id. at § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  Id. at § 4.3.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When rating a PTSD claim, VA must consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment in remission.  38 C.F.R. § 4.126.  The rating shall be based on an evaluation of all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

PTSD is rated under the Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (Diagnostic Code 9411).  Under the Diagnostic Code criteria, a 50 percent rating is for assignment for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is for assignment when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  

A maximum 100 percent rating is for assignment when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the symptoms enumerated in 38 C.F.R. § 4.130 are not an exhaustive list, the Board must consider all the evidence of record related to the Veteran's service-connected disability that impacts his occupational and social functioning and assign a disability rating that most closely reflects the level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 440-41; Bankhead v. Shulkin, 29 Vet App. 10, 22 (2017) (requiring VA to "engage in a holistic analysis" of the Veteran's symptoms to determine the proper disability rating.)  This evaluation is symptom-driven, and a Veteran may only qualify for a given disability rating under section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

The Board notes that the Veteran and his fiancé are competent to report symptoms of the Veteran's PTSD, when this reporting requires only personal knowledge and observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's and his fiancé's statements reporting on relevant symptoms are competent to the extent that they relate to observations that a lay person is capable to make.  The Veteran is also competent and credible in his belief that he is entitled to higher ratings.  The Veteran, however, is not competent to render an opinion on the relative severity of his PTSD, because doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  

At the outset, the Board also notes that the Veteran has been diagnosed with nonservice-connected conditions that may have symptoms that overlap with his PTSD symptoms or that may significantly affect the frequency, severity and duration of the Veteran's PTSD symptoms (e.g., Alcohol Use Disorder, Cannabis Use Disorder, and Cocaine Use Disorder).  See February 2017 Examination.  The February 2017 examiner noted that the Veteran's intrusive and avoidance symptoms are attributable to his PTSD, but his symptoms of altered mood and hyperarousal are overlapping between his PTSD and his nonservice-connected disorders.  The 2017 examiner indicated that in the case of the overlapping symptoms, it is not possible to differentiate the symptoms attributable to PTSD from those attributable to his non service-connected diagnoses without "a sustained period of abstinence" by the Veteran from the use of illicit substances and alcohol.  

As a result, the Board's analysis must focus on the totality of the Veteran's PTSD symptomatology, including those symptoms that are considered inseparable from his nonservice-connected conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that, where it is not possible to separate the effects of the service-connected disability from a non service-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that this reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).

PTSD Disability Rating for Period on Appeal

The Veteran is appealing an August 2009 rating decision that continued a 50 percent rating for his PTSD.  During the course of this appeal, the RO increased the Veteran's PTSD rating to 70 percent, effective December 18, 2013.  

On balance, the record on appeal indicates that the frequency, severity and duration of the Veteran's PTSD symptoms have manifested consistently throughout the entire appeal period.  The Board finds that the evidence of record taken as a whole demonstrates that the Veteran's symptoms have resulted in functional impairment most comparable to occupational and social impairment with deficiencies in most areas, warranting a 70 percent disability rating, but no more, over the entire appellate period. 

During the appeal period, the VA provided the Veteran with several medical examinations related to his PTSD symptoms.  See July 2009, December 2013 and February 2017 Examinations.  The VA also provided the Veteran with medical opinions in June 2016 and July 2017 specifically assessing the impact of the Veteran's PTSD symptoms on his occupational functionality.  The VA medical examiners were qualified examiners who reviewed the appropriate medical records and claims file information and conducted in-person examinations of the Veteran.  The examiners provided appropriate rationales for their conclusions and opinions.  The Board finds all of these VA medical evaluations to be competent, credible and highly probative with respect to the Veteran's occupational and social impairment.  

In July 2009, the VA examiner concluded that, in his professional medical opinion, the signs and symptoms of the Veteran's PTSD result in reduced reliability and productivity due to distressing dreams, intrusive recollections, detachment, restricted range of affect, poor sleep, hypervigilance, startle response and irritability.  The December 2013 examiner concluded that the Veteran's level of occupational and social impairment indicated deficiencies in most areas.  The February 2017 examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Over the span of the appellate period, the Veteran's Global Assessment Functioning (GAF) Scale scores varied from the low 50s to the mid-60s, indicative of "some difficulty" to "moderate difficulty" in social and occupational functioning.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  For example, the Veteran's medical record reflects GAF scores of 62 in July 2009; 52 in October 2010; 66 in March 2013; 52 in December 2013; 60 in February 2014; 65 in December 2015; 63 in March 2017; and 64 in February 2017.  See July 2009 Examination; October 2010 and March 2013 Treatment Records; December 2013 and February 2017 Examinations.  These GAF scores and the medical assessments, however, must be considered in light of the entire record and the symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The medical record during the appellate period shows that the Veteran reported relatively consistent PTSD symptoms to include mood and motivation disturbance, combat-related nightmares, isolation, transient suicidal and homicidal ideation, chronic sleep impairment, hypervigilance, paranoia, nervousness, irritability and anger, avoidance behaviors, anhedonia and dissociative reactions or flashbacks.  See June 2009, May 2010, June 2010, August 2010, September 2010, October 2010, December 2010, January 2011, April 2011, February 2012, April 2012, May 2012, September 2012, November 2012, January 2013, March 2013, June 2013, September 2013, August 2015, November 2015, February 2016, May 2016, July 2016, September 2016 and December 2016 Treatment Records; July 2009, December 2013 and February 2017 Examinations.  The Veteran and his fiancé, C. R., provided testimony at the April 2013 Board Hearing.  The Veteran reported at the Board Hearing that his PTSD symptoms include trouble with concentration, drifting off, forgetfulness, nervousness and paranoia in crowds.  His fiancé stated in her Board Hearing testimony that the Veteran has had complications dealing with society and other people since she has known him, trouble talking "about certain things" and dreams and acting out in his sleep like he is at war or scared.  

The Board has considered the Veteran's reported symptoms, the medical records, hearing testimony from the Veteran and his fiancé, other lay testimony and expert medical opinions.  The Board must take the record as a whole and balance the weight of the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders, and the other evidence in the record including lay statements.  In so doing, the Board finds that the evidence of record is at least in equipoise on the issue of whether the Veteran's PTSD symptoms during the period on appeal are most comparable to occupational and social impairment with deficiencies in most areas.  As such, the Veteran is afforded the benefit of the doubt and the Board finds that the Veteran's PTSD symptoms during this period warrant assignment of a disability rating of 70 percent.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  

Total Occupational and Social Impairment

The final issue to be resolved is whether the evidence of record related to the functional impact of the Veteran's PTSD symptoms warrants a finding of total occupational and social impairment during the appellate period.  

The Board has considered the Veteran's reported symptoms, the medical records, other lay testimony and expert medical opinions.  After a full review of the record, the Board finds that the evidence of record is not in equipoise so as to support a finding of total occupational and social impairment and as such does not warrant an assignment of 100 percent disability rating for the Veteran's PTSD. 

The record does not reflect that the Veteran suffers from gross impairment in thought processes or communication or disorientation to time or place.  See July 2009, December 2013 and February 2017 Examinations.  Medical providers did not document any concerns during the period on appeal with the Veteran's attitude, orientation, attention, memory, speech and thought content.  See July 2009 Examination; May 2010, April 2011, March 2013 and February 2014 Treatment Records; December 2013 and February 2017 Examinations.  

Throughout the appellate period, the medical records show that the Veteran denied psychotic symptoms or mania.  See, e.g., August 2010, October 2010, December 2010, January 2011, April 2011, September 2012, November 2012, March 2013, November 2013, February 2016, May 2016, July 2016, December 2016, March 2017 and June 2017 Treatment Records.

The record reflects that the Veteran can perform normal activities of daily living and maintain minimal personal hygiene.  The July 2009 examiner noted that the Veteran handles own finances.  The December 2013 examiner found the Veteran's activities of daily living were not compromised by his mental status or condition.  The February 2017 examiner concluded that the Veteran can perform activities of daily living with no assistance.  

The record does not reflect that the Veteran has experienced such significant memory loss that he cannot remember the names of close relatives or his own name or occupation.  The July 2009 examiner found the Veteran's memory to be normal, and the December 2013 examiner noted the Veteran's memory as "without obvious impairment."  In July 2017, the VA examiner opined that the Veteran's ability to retain instructions in an occupational context is not impaired.

The record does not reflect that the Veteran has experienced persistent delusions or hallucinations or grossly inappropriate behavior.  See e.g. January 2010, May 2010, October 2010, September 2012, November 2012, February 2014 and February 2015 Treatment Records; July 2009, December 2013 and February 2017 Examinations.

The record on appeal does not reflect that the Veteran has presented a persistent danger of hurting himself or others.  At his medical appointments and evaluations, the Veteran consistently denied both having a plan or intent to cause harm to himself or others and experiencing current suicidal or homicidal ideation.  See June 2009, August 2010, October 2010, December 2010, January 2011, April 2011, September 2012, November 2012, March 2013, November 2013, February 2014, February 2015, February 2016, May 2016, July 2016, September 2016, December 2016, March 2017 and June 2017 Treatment Records; December 2013 Examination.  Throughout this period, VA medical providers have assessed the Veteran's suicide risk as low.  See May 2010, October 2010, January 2011, April 2011, February 2012, May 2012, September 2012, November 2012 January 2013, March 2013, February 2015, February 2016, May 2016, July 2016, December 2016, March 2017 and June 2017 Treatment Records.  In a June 2009 treatment record, the Veteran acknowledged aggressive impulses and indicated experiencing irritability and anger; at the same time, the Veteran denied having uncontrollable impulses, and the July 2009 examination indicated that the Veteran had good impulse control.  In a January 2010 treatment record, the Veteran reported that he tends to get angry, paranoid and "go off" when things do not go his way or people upset him and that he is irritable and angry most of the time.  Similarly, in a June 2017 treatment record, the Veteran reported experiencing "some mild irritability, but no aggression or violence directed towards others."

The symptoms reported by the Veteran during the appeal period such as suicidal ideation, panic or depression affecting his ability to function independently, appropriately or effectively, impaired impulse control such as unprovoked irritability, difficulty adapting to stressful circumstances such as work and difficulty maintaining effective relationships are expressly contemplated by a 70 percent disability rating for PTSD.  

The Board recognizes that, while the Veteran does experience a number of other symptoms including chronic sleep impairment, irritability, anger, hypervigilance, social isolation, avoidance and intrusive PTSD symptoms, the record on balance does not demonstrate that these symptoms, as well as the others noted in the record, result in functional impairment comparable to total social or occupational impairment, isolation from family and society, an inability to function independently or complete hopelessness or despair.  As such, there is no demonstration of functional impairment comparable to total occupational and social impairment so as to warrant a 100 percent rating at any point during this appeal period.

In summary, the evidence supports a 70 percent rating, and no higher, for PTSD prior to December 18, 2013, and the preponderance of the probative evidence is against a rating in excess of 70 percent from December 18, 2013 for PTSD.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

For the rating period on appeal prior to December 18, 2013, entitlement to a 70 percent rating, and no higher, for service-connected post-traumatic stress disorder is granted.

From December 18, 2013, a rating in excess of 70 percent for service-connected post-traumatic stress disorder  is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


